       Case: 4:19-cv-02592-BYP Doc #: 1 Filed: 11/06/19 1 of 9. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                          CASE NO.

                              Plaintift
                                                   JUDGE
               V.


$26,000.00U.S.CUttNCY SEIZED
FROⅣ IIMICHAEL LEWIS ON MAY 28,
2019,PURSUANT TO THE EXECUTION
OF A FEDERAL SEARCH WARRANT,
2010 CADILLAC DTS,OHIO PLATE:
HRV8926,VIN:lG6KD5EY2AU133719,
SEIZED ON MAY 28,2019,PURSUANT
TO THE EXECUTION OF A FEDERAL
SEARCH WARRANT,
                              Dcfcndants.         )COMPLAINT IN FORFEITU皿
       NOW COⅣ IES     plaintitt thC United Statcs ofAmerica,by Justin E.Hcrdman,Unitcd

States Attorlley for the Northerll District of Ohio,and Jamcs L.Morford,Assistant U.S.

Attomey,and fllcs this Complaint in Forfeiture,respect■ 11ly alleging as follows in accordance

with Supplemental Rule G(2)ofthe Federal Rules ofCivil Procedure:

                           JURISDICTION AND INTRODUCTION
       l.   This Court has suttect matterjurisdiction over an action commcnced by the

United Statcs under 28 U.S.C.Scction 1345,and ovcr an action for forfeiture undcr 28 UoS.C.
         Case: 4:19-cv-02592-BYP Doc #: 1 Filed: 11/06/19 2 of 9. PageID #: 2




Section 1355(a). This Court also has jurisdiction over this particular action under 21 U.S.C.

Section 881(a)(6) (currency) and2l U.S.C. Section 881(a)(a) (vehicle).

         2.     This Court has in rem jurisdiction over the defendant properties under: (i) 28

U.S.C. Section 1355(bX1)(A) because acts giving rise to the forfeiture occurred in this district;

and,   (ii) 28 U.S.C. Section 1355(b)(1XB), incorporating 28 U.S.C. Section 1395, because the

action accrued in this district and the defendant vehicle is found in this district.

         3.     This Court will have control over the defendant properties through service of

arrest warrants in rem, which the United States Marshals Service         will   execute upon the defendant

properties. See, Supplemental Rule G(3)(b) and G(3)(c).

         4.     Venue is proper in this district under: (i) 28 U.S.C. Section 1355(b)(lXA) because

acts giving rise to the forfeiture occurred in this district; and,   (ii) 28 U.S.C. Section 1395 because

the action accrued in this district and the defendant vehicle is found in this district.

         5.    The defendant vehicle― a2010 Cadillac I)TS―            is titled to NIlichael Lc、 vis and is


valued at approximately $4,725.00. The Vehicle Identification Number (VIN) is:

1G6KD5EY2AU|33719, and the license plate number is: HRV8926 (Ohio).

         6.     On May 28,2019, the defendant properties were seized at the Raccoon Drive NE,

Warren, Ohio residence of Michael Lewis pursuant to the execution of a federal search warrant.

The defendant properties are now in the custody of the federal government.

         7.     The Drug Enforcement Administration (DEA) commenced an administrative

forfeiture proceeding against the defendant properties. A claim to the defendant properties was

submiued in the administrative forfeiture proceeding by Michael Lewis, thereby requiring the

filing of this judicial forfeiture action.
                                                    つ４
        Case: 4:19-cv-02592-BYP Doc #: 1 Filed: 11/06/19 3 of 9. PageID #: 3




        8.       The defendant $26,000.00 U.S. Currency is subject to forfeiture to the United

States under 21 U.S.C. Section 881(a)(6) in that    it constitutes proceeds traceable to illegal drug

trafficking activities, andlor was used or was intended to be used in exchange for illegal

controlled substances, and/or was used or was intended to be used to facilitate illegal drug

traffi cking activities.

        9.       The defendant vehicle is subject to forfeiture to the United States under    2l   U.S.C.

Section 881(a)(a) in that: (i) it was used to transport a controlled substance (crack cocaine);

and/or, (ii) it was used, in any manner, to facilitate the transportation, sale, receipt, possession, or

concealment of a controlled substance (crack cocaine).

                                           FORFEITURE,

         10.     In the early springof 2019, the Pennsylvania Office of Attomey General (OAG)

identified Michael Lewis as a multi-ounce distributor of cocaine hydrochloride (HCL) and

cocaine base (crack) operating in the Warren, Ohio and Sharon, Pennsylvania areas. Lewis

resided at a location on Raccoon Drive NE in Warren, Ohio.

        11.      The Drug Enforcement Administration (DEA), Youngstown Resident Office,

assisted the Pennsylvania OAG with its investigation of the     illicit narcotics trafficking activities

of Lewis.

        12.      Prior to April, 2019, Lewis had conducted narcotics transactions from his

Raccoon Drive NE, Warren, Ohio residence.

        I   3.   During the spring of 2019, Lewis conducted a narcotics transaction from the

defendant 2010 Cadillac DTS. Particularly, members of the DEA Youngstown Resident Office

observed Lewis drive the defendant vehicle (Ohio license plate: HRV8926) from his Raccoon

Drive NE residence to a location in the Warrer/Sharon area. From the defendant vehicle, Lewis



                                                   3
       Case: 4:19-cv-02592-BYP Doc #: 1 Filed: 11/06/19 4 of 9. PageID #: 4




sold in excess of approximately 10 grams of crack cocaine (lab analysis pending) to a drug

customer for an amount of U.S. curency in excess of $500.00.

        14.       Also during the spring of 2019 - in the Warren/Sharon area - Lewis sold

approximately one ounce of crack cocaine (lab analysis pending) to a drug customer for an

amount of U.S. currency in excess of $1,000.00.

        15.       On May 28,2079, members of the DEA Youngstown Resident Office established

surveillance on Lewis' Raccoon Drive NE, residence in anticipation of the execution of a federal

search warrant.

        16.       Contemporaneously, with the execution of the search warrant - at approximately

8:00 p.m. - a uniformed Pennsylvania State Police trooper in a marked unit was able to initiate a

traffic stop on the vehicle driven by Lewis in Sharon, Pennsylvania.

        17.       Investigators with the Pennsylvania OAG and Pennsylvania State Police

subsequently conducted an interview of Lewis. Lewis was read his Miranda warnings and was

informed of the on-going drug investigation and the search warrant at his residence.

        18.       Lewis stated that there was approximately $26,000.00 (the defendant currency)

located in the safe at his residence. Lewis was informed that, at this point in the investigation,

the money would be seized as drug proceeds. With reference to the money, Lewis stated "come

on man, you know it's all going to be dirty".

        19.       During the interview, Lewis gave verbal consent to search the phones located on

his (Lewis') person and inside his (Lewis') residence.

       20.        The Pennsylvania OAG investigator requested consent to search his vehicle.

Lewis granted permission to do so, and a Crown Royale bag was retrieved from the center

console. The bag was empty, but had "the emanating odor of cocaine". The Pennsylvania OAG



                                                  4
       Case: 4:19-cv-02592-BYP Doc #: 1 Filed: 11/06/19 5 of 9. PageID #: 5




investigator asked Lewis if he used the Crown Royale bag to conceal drugs. Lewis stated that he

did and that the bag had contained the cocaine [namely, a"ball" (3.5 grams of cocaine)] he

recently sold to a female named [redacted] for $200.00.

       21.     At approximately 8:10 p.m. on May 28,2079, members of the DEA Youngstown

Resident Office executed the federal search warrant at Lewis' Raccoon Drive NE, Warren, Ohio

residence. Among other things, the execution of the search warrant resulted in the seizure of the

following items:

       a.)     blue plastic baggie containing cocaine (lab analysis pending) residue. The item
               was seized from behind a dresser drawer in the master bedroom.

       b.)     razor blade knife with cocaine (lab analysis pending) residue. The item was
               seized from a dresser drawer in the master bedroom.

       c.)     digital scale with cocaine (lab analysis pending) residue. The item was seized
               from a dresser drawer in the master bedroom.

       d.)     knotted plastic baggie containing powder cocaine (lab analysis pending),
               weighing approximately one gram. The item was seized from a dresser drawer in
               the master bedroom.

       e.)     plastic baggie containing powder cocaine (lab analysis pending) residue. The
               item was seized from a drawer of a nightstand in the master bedroom.

       f.)     the defendant $26,000.00 U.S. Currency. The currency was seized from an
               (unlocked) safe, located on top of the armoire in the master bedroom. The
               currency was rubber-banded together in bundles.

       g.)     the defendant 2010 Cadillac DTS. The vehicle was seized from the attached
                garage of the residence.

       h.)     black cell phone belonging to Michael Lewis. The cell phone was seized from a
               nightstand in the master bedroom.

       22.     Thereafter, it was determined that the specific breakdown of the defendant

$26,000.00 U.S. Currency was as follows:

       .       54 ($100.00) bills



                                                5
       Case: 4:19-cv-02592-BYP Doc #: 1 Filed: 11/06/19 6 of 9. PageID #: 6



       。        51($50.00)billS

       0        899(S20.00)billS

      ・         6(S10.00)billS,and

       0        2($5.00)billS.

       23.      S20.00 bills frequcntly arc uscd to conduct illegal drug transactions.

       24. As alleged in paragraph 19,abovc,du五 ng thC inteⅣ iew with thc Pennsylvania

OAG and Pcnnsylvania Statc Policc,Lcwis gavc verbal consentto scarch thc phone located

inside his(Lewis')residence.

       25.      Photographs wcrc takcn oftcxt rncssage conversations obtained from Lcwis'cell

phone. The convcrsations arc indicative ofnarcotics trafflcking,and included the follo、 ving

examplcs:

       a.) Pθ /Sθ ′′
                   θ Jη gソ Jtt Zθ wな :How much fora g
                    χ′

                 Zθ wお   :60

                 Pθ /sθ ′rex′ JQtwJ′ 力Zθ Wお : I need one I'In leaving rny house in flve rnillutes l live
                 right off of East rnarket so it won't take inc long to get there


                 Pι だοη′
                       θχ′
                         ′J9gw′ 訪 Zθ ソお:I'm           on nly way

       b。   )   Pθ rsο ″rax′ J′ g″ Jtt   Zθ wお   :Ready

                 Zθ wお :3   right

                 Pθ だοη′
                       θχ′
                         ′″gw′ 力 Zθ ソお           :2

                 Zθ wお   :Ok
       C.)      Pθ rsο ′′
                        θχ′
                          J′ g      wjtt Zθ ソお:Ready


                 Zθ w′ s:Whatthis     time

                 Person texting with Lewis: 2

                 Lewis; Done

                                                       6
        Case: 4:19-cv-02592-BYP Doc #: 1 Filed: 11/06/19 7 of 9. PageID #: 7



        d.)      Pι rsθ η′
                         θχ′
                           J′ g wJ″ Zθ ″な:Quarter       hard worko N a 50 for me so■

                 Zθ ″Js:Okay

        e.)     Pθ rsο ′′
                        θ J′ g″ J″ Zθ ″お:How
                         χ′                        much for everything

                 Zθ ″お  :4

        fi)      Lewis; l might be able to a little later but right now I have to get here to sleep

                 Person texting with Lewis: OK. that would be great. we got 300. just let me
                 know. thank you so much

                 Lewis: Ok


                                              CONCLUSION


        26.      By reason of the foregoing, the defendant $26,000.00 U.S. Currency is subject to

forfeiture to the United States under 21 U.S.C. Section 881(a)(6) in that it constitutes proceeds

traceable to illegal drug trafficking activities, and/or was used or was intended to be used    in

exchange for illegal controlled substances, and/or was used or was intended to be used to

facilitate illegal drug traffi cking activities.

        27.      By reason of the foregoing, the defendant 2010 Cadillac DTS, Ohio plate:

HRV8926, VIN: 1G6KD5EY2AU133719, is subject to forfeiture to the United States under 21

U.S.C. Section 881(a)(a) in that: (i) it was used to transport a controlled substance (crack

cocaine); andlor, (ii) it was used, in any manner, to facilitate the transportation, sale, receipt,

possession, or concealment of a controlled substance (crack cocaine).

        WHEREFORE, plaintiff, the United States of America, respectfully requests that this

Court enter judgment condemning the defendant properties and forfeiting them to the United

States, and providing that the defendant properties be delivered into the custody of the United




                                                    7
       Case: 4:19-cv-02592-BYP Doc #: 1 Filed: 11/06/19 8 of 9. PageID #: 8




States Marshals Service   for disposition according to law, and for such other relief   as   this Court

may deem proper.

                                                       Respectfully submitted,

                                                       Justin E. Herdman
                                                       U.S. Attorney, Northern District of Ohio




                                               By:
                                                                                         7)
                                        @nited                                  Attorney, N.D. Ohio
                                                       Carl B. Stokes lld Court House
                                                       801 West Sup6rior Avenue, Suite 400
                                                       Cleveland, Ohio 44113
                                                       216.622.37 43 / F ax: 216.522.7 499
                                                       James.Morford@usdoj gov .
        Case: 4:19-cv-02592-BYP Doc #: 1 Filed: 11/06/19 9 of 9. PageID #: 9




                                          VERIFICAT10N


STATE ttF OH10                 )
                                )SS.
COUNTY OF CUYAHOGA)

        I,Jarnes L.Morford,undcr penalty ofpeJury,depOSe and say that l am an Assistant

United States Attomey forthe Northem DistHct of Ohio,and the attomcy for the plaintiffin thc

within entitled action. The foregoing Complaint in Forfeiturc is based upon infollllation

offlcially provided to lne and,to rny knowledge and beliet iS truc and corrcct.




                                                                           (Ou            657)
                                                                  Unitcd           Attorney, N.D. Ohio
︵
︑
﹀




        Sworn to and subscribed in my presence this 4th day of November, 2019.
 ヽ一
   ヽ︵
    ︺




                                                                     ALttcJ・      Dtla
                                                                蘭り          S能 げ0缶
                                                                       Pu6眈 ′
                                                          My Commぉsゎ れEttr6｀ ゝ…          5 oぃ 、




                                                   9
